DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the amendments submitted on 08-30-2021 and has made the following comments below.
Applicant Arguments
Regarding the submitted amendments, Applicant states that independent claims 1, 15, 29, and 30 have been amended to incorporate previously indicated allowable subject matter. In view of the remarks and provided amendments, Applicant argues that subject matter is now in condition for allowance.
Examiner Responses
In response to the submitted amendments, Examiner notes that previously indicated allowable subject matter (See Non-Final Rejection), as well as any intervening claims, have been correctly incorporated, and that no additional subject matter has been added. Claims 15, 29, and 30 are similar in scope, and thus, the claims are now in condition for allowance.
Allowable Subject Matter
The following is the Examiners statement for reasons for allowance.
Claims 1 – 7, 10 – 21, and 24 – 30 are allowed since the closest prior arts are Huang (US Pub. No. 2019/0004533 A1), Zhou (U.S. Patent Pub No. 2019/0206124 A1), and Lee (U.S. Patent Pub No. 2019/0340775 A1), but do not teach the feature aspects presented in the claims, either alone or in combination.
Regarding independent claims 1, 15, 29, and 30, when looking at available prior arts, none teach the means of means for receiving, from a light detection and ranging (LiDAR) sensor of the ego vehicle, at least one LiDAR image of the environment of the ego vehicle, wherein the at least one LiDAR image represents range measurements of laser signals emitted by the LiDAR sensor; means LiDAR image into uniformly spaced azimuth angle bins; and a means for calculating at least one depth value for each of the uniformly spaced azimuth angle bins, wherein the at least one depth value calculated for each of the uniformly spaced azimuth angle bins is computed as an average range measurement of all range measurements falling in that azimuth angle bin.
Drawings
The drawings were received 03-04-2020. The drawings are acceptable.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664